Citation Nr: 1008706	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-16 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to January 
1972.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  This case was previously before the 
Board in October 2008 at which time it was remanded for 
additional development.  The Board is satisfied that there 
has been substantial compliance with the remand directives 
and the Board may proceed with review.  Stegall v. West, 11 
Vet. App. 268 (1998).

As was noted in the October 2008 Board decision/remand, it is 
unclear whether the Veteran wishes to pursue the issue of 
clear and unmistakable error in a July 1992 rating decision 
which denied entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder, as well as that of entitlement to a total 
disability rating upon individual unemployability.  It also 
appears that the RO has not taken any action regarding these 
issues.  As such, these issues are being referred to the RO 
once again for clarification, and, if necessary, appropriate 
action.


FINDINGS OF FACT

1.  Prior to January 30, 2007, the Veteran's PTSD was 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as sleep 
disturbance, nightmares, and depressed mood.  

2.  Beginning January 30, 2007, the Veteran's PTSD manifested 
total occupational and social impairment.  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 50 percent prior to January 30, 2007 for PTSD have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2009).

2.  Beginning January 30, 2007, the criteria for a disability 
rating of 100 percent for PTSD have been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the Veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 
(Fed. Cir. 2009).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The Veteran was notified that his claim was awarded 
with an effective date of September 16, 2003, the date of his 
claim, and a 50 percent rating was assigned.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the Veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the Veteran what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

As for the duty to assist, the VA has obtained service 
treatment records, assisted the Veteran in obtaining 
evidence, afforded the Veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board.  While there appear to be 
missing private treatment records from Dr. M.B., the Board 
notes that the Veteran was requested to submit a signed 
authorization form for these outstanding records in November 
2008 correspondence and failed to submit the requested 
authorization form.  The duty to assist is not a one-way 
street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see 
also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran 
cannot passively wait for help from VA).  Thus VA is not 
required to provide any more assistance to him with regard to 
these private records, as the Veteran did not complete and 
return the required authorization form, or otherwise provide 
the information that was requested of him in November 2008. 
38 U.S.C.A. § 5102(a).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

As such, the Board finds that the VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision on the claim at this 
time.

With regard to the issue decided herein, the Veteran claims 
his service-connected PTSD is more disabling than currently 
evaluated and that he is unable to work as a result of his 
PTSD.   

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran's PTSD is currently evaluated as 50 percent 
disabling, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under that Diagnostic Code, a 50 percent rating is assigned 
under Diagnostic Code 9411 when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4,125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF score of 41 to 50 is defined as denoting serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51 to 60 is 
defined as indicating moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  GAF scores are generally used in examinations 
reports regarding Veterans' psychiatric disabilities.   

Factual Background

A review of the record shows that the Veteran began 
experiencing psychiatric problems as early as November 1991.  
Private treatment records show that the Veteran was 
hospitalized for 10 days in November/December 1991 with a 
discharge diagnosis of major depression was psychotic 
features.  Subsequently, VA treatment records show that the 
Veteran was hospitalized for 21 days in March 1992 with a 
diagnosis of major depression, recurrent, without psychotic 
features, passive/aggressive personality disorder.  The 
Veteran submitted a claim for service connection for a 
psychiatric disorder in March 1992 but by rating decision 
dated in July 1992 the RO denied service connection for a 
psychiatric disorder to include PTSD.  

The Veteran submitted a subsequent claim for entitlement to 
service connection for PTSD in October 2003.  While this 
claim was initially denied in April 2004 the RO eventually 
granted service connection for PTSD by rating decision dated 
in August 2007 and assigned a 50 percent disability rating 
effective October 16, 2003.  

Evidence relevant to the level of severity of the Veteran's 
PTSD from October 2003 to the present includes VA psychiatric 
examinations dated in June 2005, January 2007, and October 
2009.  During the June 2005 VA examination the Veteran 
indicated that he had been married to his current wife for 33 
years and they had four grown children.  He also indicated 
that he started a recycling business in 1990 and was self-
employed.  The Veteran reported intrusive thoughts and 
nightmares regarding his Vietnam military service.  He also 
reported depressed mood, loss of interest in previous 
enjoyable activities, insomnia, fatigue, and poor 
concentration.  He denied current suicidal/homicidal ideation 
or plan and also denied a history of suicide attempts.  There 
was no history of manic episodes but there was a history of 
violent behavior at home, by hitting is wife and destroying 
furniture, although the Veteran denied any recent episodes.

On mental status examination the Veteran was casually dressed 
and well-groomed.  He was also alert and oriented to time, 
place, and person.  The Veteran was cooperative and attentive 
and there was no guarding or evasiveness.  Psychomotor 
activity was normal but there was evidence of involuntary 
movements.  Gait was normal and eye contact was adequate.  
The Veteran described his mood as "depressed."  Affect was 
pleasant, of a normal range, and appropriate to the speech 
content and stated mood.  Speech was of the normal amount, 
rate, and rhythm.  Thought processes and content were goal 
directed and coherent and the Veteran denied 
suicidal/homicidal ideation or plan.  There was no evidence 
of obsessions/compulsions.  There was no evidence of 
psychosis and the Veteran denied auditory/visual 
hallucinations.  Memory was grossly intact for recent and 
remote events and abstraction was concrete.  Insight was fair 
and, with regard to judgment, the examiner noted that the 
Veteran appeared to be able to protect himself from common 
dangers.  The examiner diagnosed the Veteran with depressive 
disorder, not otherwise specified and assigned a GAF score of 
60.  

During the January 2007 VA examination the Veteran reiterated 
that he had been married to his current wife since 1972 and 
they had four grown children.  He also reiterated that he 
started a recycling business in 1990 and was self-employed.  
The Veteran reported that his main problem is "fear."  He 
had nightmares every night and felt depressed and tired all 
of the time.  He reported that he no longer drove because he 
has gotten lost and confused, possibly while having a 
flashback.  The Veteran's wife indicated that the Veteran was 
violent and abusive and also indicated that she had filed for 
divorce twice in the past.  She also indicated that the 
Veteran had many conflicts with his neighbors, was unable to 
make rational business decisions, and had become very 
reclusive.  The Veteran's wife also indicated that their 
children have learned to "read" the Veteran and avoid him 
when he becomes violent or irrational.  

On mental status examination the Veteran was awake, alert, 
and oriented times four.  He was casually dressed and well 
groomed.  The Veteran was cooperative throughout the 
interview but also quite anxious.  Psychomotor activity and 
gait were normal.  Eye contact was fair and the Veteran 
described his mood as "afraid."  Affect was consistent with 
fear and was restricted.  Speech was of normal volume, 
amount, rate, and rhythm.  Thought processes and content were 
goal directed but circumstantial and the Veteran kept 
repeating "you don't understand about these nightmares and 
the Vietnamese."  The Veteran denied suicidal/homicidal 
ideation or plan.  Thoughts were focused on fear of running 
into Vietnamese people.  With regard to perception, there was 
no evidence of psychosis and the Veteran denied 
auditory/visual hallucinations.  Memory was grossly intact.  
Abstraction, insight, and judgment were fair.  The impression 
was PTSD, chronic and a GAF of 35 was assigned.

The examiner noted that the Veteran managed to maintain 
employment, raise a family, and stay married but indicated 
that this was mostly due to the support of his wife.  The 
Veteran's wife and son run their family business because they 
do not think he is capable or dependable.  While the Veteran 
does go to the office with his wife, he does not have any 
significant responsibility in the business.  The Veteran 
would not get out of bed or leave the house if his wife did 
not make him.  

During the October 2009 VA examination the Veteran reiterated 
that he had been married to his current wife since 1972 and 
they had four grown children.  The Veteran reported that his 
PTSD symptoms had intensified since the last VA examination.  
He indicated that he had been unemployed for the last four to 
five years and that his wife would not let him near the 
family owned recycling business.  He reported difficulty both 
falling and staying asleep and experienced nightmares and 
disturbing dreams approximately twice per week.  The Veteran 
indicated that he had struggled for years with suicidal 
ideation.  Most recently, he attempted suicide by drug 
overdose before being hospitalized at Saint Dominic's 
Hospital in May 2009.  He has also previously attempted to 
shoot himself and has walked in front of cars in the past in 
an effort to kill himself.  With regard to activities of 
daily living, the Veteran indicated that if his wife does not 
get on him, he will go for days without taking a bath.  He 
also requires his wife's assistance to manage his 
medications.  

On mental status examination the Veteran was casually dressed 
and appropriately groomed.  His dentition was poor and he had 
multiple missing teeth.  He was oriented to place, month, and 
year, but not date.  He had good communication skills.  His 
speech was appropriate.  There was no tangentiality, 
circumstantiality, flight of ideas, or loosening of 
associations to his speech.  He was cooperative throughout 
the interview.  There was no psychomotor agitation or 
psychomotor slowing.  His gait appeared normal.  He had good 
eye contact.  He described his mood as "okay right now."  
When asked about suicidal ideation, he responded indirectly 
by stating "I just want to go to sleep and don't care to 
wake up."  He denied homicidal ideation.  When asked about 
auditory hallucinations he replied "it's like I'm physically 
in combat."  He will hear people shouting out and will hear 
gunshots.  He also stated that he experiences visual 
hallucinations."  "Most of the time, it's the enemy."  
"Most often, it (visual hallucinations) involves fire."  
Insight and judgment were fair and there was no overt 
evidence of any cognitive deficits.  The examiner diagnosed 
the Veteran with PTSD and assigned a GAF of 45.  

Also of record are VA outpatient treatment records dated from 
March 1992 through September 2009 and private treatment 
reports from Dr. M.W. dated from November 1991 to August 
1992.  These reports show that the Veteran has been treated 
for various psychiatric problems since November 1991 and has 
been hospitalized on several occasions.      

Analysis

Evaluation prior to January 30, 2007

Based on these findings, the Board finds that the evidence of 
record does not substantiate an initial evaluation greater 
than 50 percent prior to January 30, 2007.  Prior to January 
30, 2007, the evidence did not demonstrate that the Veteran's 
service-connected PTSD was productive of occupational and 
social impairment with deficiencies in most areas or an 
inability to establish and maintain effective relationships.  
Prior to January 30, 2007 the Veteran ran his own recycling 
business.  The evidence of record also showed that the 
Veteran maintained a significant relationship with his wife 
and four grown children.  During the June 2005 VA examination 
the Veteran denied hallucinations and the presence of 
homicidal or suicidal thoughts.  Affect was normal and 
insight and judgment were good.  The Veteran also maintained 
minimum personal hygiene.  There appeared to be no problem 
with activities or daily living.   The Board also notes that 
the medical evidence shows that the Veteran was assigned a 
GAF score of 60, which indicates moderate impairment.  

Overall, the totality of the evidence reflects symptoms 
warranting no more than a 50 percent rating under the 
applicable criteria.  Specifically, there is no evidence of 
such symptoms as obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances 
(including work or a work-like setting).  In sum, the Board 
concludes that the Veteran's PTSD is not manifested by 
symptomatology that nearly approximates the criteria for the 
next higher evaluation under Diagnostic Code 9411.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, prior to January 30, 2007, there was 
no competent evidence that the PTSD, standing alone, caused 
marked interference with employment or required frequent 
hospitalizations or otherwise produced unrecognized 
impairment suggesting extraschedular consideration was 
indicated.

In conclusion, the Board finds that the evidence does not 
warrant an initial disability rating greater than 50 percent 
for the Veteran's service-connected PTSD prior to January 30, 
2007.

Evaluation from January 30, 2007

Based on these findings, the Board finds that the evidence of 
record substantiates an evaluation of 100 percent beginning 
January 30, 2007.  Beginning January 30, 2007 the evidence 
shows a significant worsening of the Veteran's PTSD.  The 
January 2007 VA examiner assigned a GAF score of 35 (which 
indicates very serious symptoms) and noted that while the 
Veteran managed to maintain employment, raise a family, and 
stay married, this was mostly due to the support of his wife.  
Subsequently, during the October 2009 VA examination the 
Veteran indicated that he was now unemployed and the examiner 
noted that the Veteran was unable to perform activities of 
daily living without the assistance of his wife.  It was also 
noted during the October 2009 VA examination that the Veteran 
hospitalized for a suicide attempt in May 2009.  

While the evidence of record does not show that the Veteran 
has suffered from all the various symptoms associated with a 
100 percent rating described in Diagnostic Code 9411, the 
Board has considered the rating criteria in the General 
Rating Formula for Mental Disorders not as an exhaustive list 
of symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has not required the presence of a specified 
quantity of symptoms in the rating schedule to warrant the 
assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Thus, as supported by the evidence of 
record, the Veteran's symptoms of PTSD more nearly 
approximate the level of impairment associated with a 100 
percent evaluation.  

This decision does not imply that the Veteran's condition may 
someday improve, however, at this time, in light of the 
evidence as noted above, the Board concludes that the 
Veteran's PTSD is productive of impairment warranting the 
higher evaluation of 100 percent from January 30, 2007 under 
Diagnostic Code 9411.



ORDER

An initial disability rating greater than 50 percent prior to 
January 30, 2007 for PTSD is denied.

Subject to the provisions governing the award of monetary 
benefits, beginning January 30, 2007, an initial disability 
rating of 100 percent for PTSD is warranted.  




____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


